Citation Nr: 0202376	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-20 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical care provided to the veteran on November 17, 
1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 determination by the 
Department of Veterans Affairs (VA) Charleston, South 
Carolina, Medical Center (VAMC).  This case was previously 
before the Board and was remanded in July 2001.  In November 
2001, the veteran testified at a Board hearing conducted at 
the Columbia, South Carolina, Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with medical treatment at Colleton Regional 
Hospital on November 17, 1998. 

2.  The veteran has no adjudicated service-connected 
disabilities.

3.  The veteran is not a participant in Chapter 31 
rehabilitation.  


CONCLUSION OF LAW

The criteria for payment or reimbursement by VA for the cost 
of unauthorized private medical treatment rendered to the 
veteran on November 17, 1998, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

In the present case, the veteran was taken by rescue squad 
from his home to Colleton Regional Hospital on November 17, 
1998, for what he thought could be a fractured foot.  The 
veteran has testified to these events in detail.  However, 
the veteran does not have any service-connected disabilities, 
and there is no evidence that he is a participant in VA's 
Chapter 31 rehabilitation program.  Accordingly, there is 
therefore no need to consider whether a medical emergency 
existed or whether VA medical facilities were feasibly 
available since at least one requirement for entitlement to 
reimbursement under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
has not been met.  

The Board acknowledges here that the Millennium Health Care 
and Benefits Act, Public Law 106-117, which became effective 
in May 2000, provides general authority for the reimbursement 
of non-VA emergency treatment when certain conditions are 
met.  See 38 U.S.C.A. § 1725 (West Supp. 2001); Pub. L. 106-
117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, act shall take effect 
180 days after the date of enactment).  However, the private 
medical treatment in question in this case was furnished to 
the veteran on November 17, 1998, well before the new 
legislation became effective.  The Board therefore need not 
consider whether the veteran is eligible under this new 
legislation since by regulation there can be no reimbursement 
prior to the effective date of any law, or amendment to the 
law, under which eligibility for the medical services at VA 
expense is established.  38 C.F.R. § 17.129. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

